Putnam, J.,
delivered the opinion of the Court. In the case ol Blatch vs. Archer, cited in the argument for the defendant, and which was very much like the case at bar, it was determined, that an arrest was good which was made by the servant of the bailiff, when the bailiff was not in sight, nor within thirty rods of the debtor. In that case, as in the present, the officer had the capias, and the servant acted by the verbal authority of the officer ; and the jury, in this case, as in that, have found, that both were intent upon one object, namely, the arresting and detaining of the debtor.
It has been contended, in the case at bar, that Rich, the assistant, did not sufficiently make known his authority to arrest. But he had no opportunity to do more than he did ; and' it was not his fault, that an explanation was not fully made after the arrest. The case, in which one arrested may demand of one, not known generally as an officer, to produce his warrant or authority, is, when the party arrested submits himself to the arrest; (5) not where he immediately resists, and by his own wrongful act prevents the officer from doing his duty. Parties thus resisting do it at their peril; and all who come to their assistance under such circumstances must take the consequences of their unlawful interference.
* Upon consideration, we are all of opinion, that the direction to the jury was right; and the motion for a new trial ."s overruled.

 Mackalley's case, 9 Co. 66. b.